PER CURIAM.
Motion for an appeal by W. G. Spencer and Jessie L. Havens from a judgment ejecting them from a small farm and declaring Cordelia Clem and her four sons to be entitled to possession of the property. Appellants claim appellees failed to establish title by record from the Commonwealth or from a common source, or by adverse possession. They also contend the verdict of the jury was flagrantly against the evidence, the giving of “Instruction No. 1” was erroneous, and áppellees were barred by laches from maintaining this action.
Appellees met the requirement of title by proving both conveyances derived from a common source, namely, Mary M. Spencer. It was proper to allow the jury to determine whether appellants had established their title to the farm by adverse possession because the evidence was conflicting on this point. Nor do we believe the verdict was flagrantly against the evidence. Instruction No. 1 correctly told the jury appellants had the burden of proving they had acquired title by adverse possession, for the reason that appellees had first established a prima facie case as to their title. We also conclude appellants did not obtain title to the farm by laches. See Huddleston v. Huddleston, Ky., 265 S.W.2d 942.
The motion is overruled and the judgment is affirmed.